                                        Case 3:20-cv-00528-MMD-CLB Document 27 Filed 12/11/20 Page 1 of 2



                              1   Matthew C. Piccolo, Esq.
                                  Nevada Bar No. 14331
                              2   PICCOLO LAW OFFICES
                              3   8565 S Eastern Ave Ste 150
                                  Las Vegas, NV 89123
                              4   Tel: (702) 630-5030
                                  matt@piccololawoffices.com
                              5
                                  Sean A. Neahusan, Esq.
                              6
                                  Nevada Bar No. 11224
                              7   SEAN NEAHUSAN, ATTORNEY AT LAW, L.L.C.
                                  300 S. Arlington Ave, Suite B
                              8   Reno, NV 89501
                                  Tel: (775) 432-1581
                              9   sean@neahusanlaw.com
                             10
                                  Attorneys for Plaintiff
                             11
                             12                               UNITED STATES DISTRICT COURT
                                                                   DISTRICT OF NEVADA
8565 S Eastern Ave Ste 150




                             13
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123




                                  ERICA BARROW, an individual,
      (702) 630-5030




                             14
                                                                                          Case No. 3:20-cv-00528-MMD-CLB
                             15                             Plaintiff,
                                                                                   STIPULATION AND ORDER TO
                             16   vs.                                              EXTEND DEADLINE FOR PLAINTIFF
                                                                                   TO RESPOND TO MOTION TO
                             17
                                  HELICOPTER PARTS INTERNATIONAL,                  DISMISS
                             18   INC, a Nevada corporation; HARRY
                                  NIWRANSKI, an individual; ANTHONY                (First Request)
                             19   MAGNOTTA; DOES I through X, inclusive;
                                  and ROE CORPORATIONS I through X,
                             20   inclusive.
                             21
                                                            Defendants.
                             22
                             23           Plaintiff Erica Barrow (“Barrow”) and Defendants Helicopter Parts International, Inc.
                             24   (“HPI”), Harry Niwranski (“Niwranski”), and Anthony Magnotta (“Magnotta”) (collectively,
                             25   when possible, “Defendants”), by and through their respective counsel, hereby submit the
                             26
                                  following Stipulation and [Proposed] Order to Extend Deadline for Plaintiff to Respond to Motion
                             27
                                  to Dismiss.
                             28
                                          Defendants filed two motions to dismiss the First Amended Complaint on December 2,
                                                                            Page 1 of 2
                                      Case 3:20-cv-00528-MMD-CLB Document 27 Filed 12/11/20 Page 2 of 2



                              1   2020 (ECF #24, 25). The current deadline for Plaintiff’s responses is December 16, 2020. Plaintiff
                              2   requests a one-week extension to respond to the Special Motion to Dismiss First Amended
                              3   Complaint Pursuant to NRS 41.660 (ECF #25).
                              4           This request is made in good faith to accommodate the schedule of Plaintiff’s counsel,
                              5   and because responses to both motions to dismiss are due on the same day. This request is not
                              6   made for the purpose of delay, and will not result in any undue delay or prejudice. Accordingly,
                              7   the Parties have agreed and stipulate that the deadline for Plaintiff to respond to the Special
                              8   Motion to Dismiss First Amended Complaint Pursuant to NRS 41.660 (ECF #25) will be on or
                              9   before December 23, 2020.
                             10
                             11
                                   DATED this 11th day of December, 2020.            DATED this 11th day of December, 2020.
                             12
                                   BY:     /s/ Matthew C. Piccolo          .
8565 S Eastern Ave Ste 150




                             13                                                        BY: /s/ Jonathan A. McGuire*               .
 PICCOLO LAW OFFICES

   Las Vegas, NV 89123




                                         Matthew C. Piccolo, Esq.                         ANTHONY L. HALL, ESQ.
      (702) 630-5030




                             14          Nevada Bar No. 14331                             Nevada Bar No. 5977
                                         PICCOLO LAW OFFICES                              JONATHAN A. MCGUIRE, Esq.
                             15                                                           Nevada Bar No. 15280
                                         8565 S Eastern Ave Ste 150
                                         Las Vegas, NV 89123                              SIMONS HALL JOHNSTON PC
                             16                                                           6490 S. McCarran Blvd., Ste. F-46
                                         Tel: (702) 630-5030                              Reno, Nevada 89509
                             17          matt@piccololawoffices.com                       Telephone: (775) 785-0088
                             18          Attorneys for Plaintiff                             Attorneys for Defendants
                             19
                                                                                             * With permission
                             20
                             21
                                                                       IT IS SO ORDERED:
                             22
                             23           December 11
                                  Dated: _____________________, 2020.
                             24
                             25                                         _____________________________________________
                                                                        UNITED STATES DISTRICT JUDGE
                             26
                             27
                             28

                                                                               Page 2 of 2
